     Case 1:20-cr-00183-RJJ ECF No. 145, PageID.761 Filed 01/27/21 Page 1 of 4




                      THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                   ___________________________________

THE UNITED STATES OF AMERICA,
                                                     Case No. 1:20-CR-183
              Plaintiff,
                                                     Honorable Robert Jonker
v.

BRANDON CASERTA,

              Defendant.


        UNOPPOSED MOTION FOR ENDS OF JUSTICE CONTINUANCE

        NOW COMES the Defendant, BRANDON CASERTA, by and through his

attorney, Michael D. Hills and, pursuant to 18 USC 3161(h)(7)(A), 18 USC

3161(h)(7)(B)(ii) & 18 USC 3161(h)(7)(B)(iv), respectfully moves this Court for an ends

of justice continuance and a complex case designation.

        The reasons which support this Motion are set forth in the attached

Memorandum in Support. The Government does not oppose this Motion.

                                                     Respectfully Submitted,

                                                     HILLS AT LAW, P.C.


Dated: January 27, 2021                                 /s/Michael D. Hills
                                                     Attorney for Defendant

                                                     BUSINESS ADDRESS:
                                                     425 South Westnedge Ave
                                                     Kalamazoo, MI 49007
                                                     269-373-5430
                                                     mhills@hillslawoffice.com
     Case 1:20-cr-00183-RJJ ECF No. 145, PageID.762 Filed 01/27/21 Page 2 of 4




                        THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                     ___________________________________

THE UNITED STATES OF AMERICA,
                                                       Case No. 1:20-CR-183
                Plaintiff,
                                                       Honorable Robert Jonker
v.

BRANDON CASERTA,

                Defendant.


                 MEMORANDUM IN SUPPORT OF UNOPPOSED
                 MOTION FOR ENDS OF JUSTICE CONTINUANCE

        This case began as a criminal complaint filed on October 6, 2020 charging Adam

Fox, Barry Croft, Jr., Ty Garbin, Kaleb Franks, Daniel Harris and Brandon Caserta with

conspiracy to commit kidnapping contrary to 18 U.S.C. 1201(c).           Specifically, the

allegation contemplates a conspiracy to kidnap Michigan Governor Gretchen Whitmer.

Beginning on October 16, 2020 preliminary examinations and detention hearings were

held on all defendants except Barry Croft who was being extradited back to the district.

Probable cause was found and all Defendants present were denied bond and remain

incarcerated.

        Following the preliminary examination counsel for defendants and for the

government agreed to an ends of justice continuance to extend time for filing the

indictment.     On October 30, 2020 the Court granted the government an extension of

time to file the indictment.    During that extension defense counsel received some

discovery so they could begin their review, as the whole of discovery promised to be vast.

        An indictment charging conspiracy to kidnap was filed December 16, 2020 just
  Case 1:20-cr-00183-RJJ ECF No. 145, PageID.763 Filed 01/27/21 Page 3 of 4




after the final defendant to arrive, Barry Croft, Jr. was brought into the district.   Mr.

Croft remains detained.      Thereafter this Court set a trial date for March 23, 2021.

Defendant Ty Garbin entered into a plea agreement and pled guilty to the indictment on

January 27, 2021.

       Due to the complexity of the case and volume of discovery a defense coordinator

has been appointed to coordinate discovery with the government. This coordination of

discovery has been ongoing.       On January 20, 2021 counsel for defendants Fox, Croft,

Franks, Harris and Caserta met with the defense discovery attorney, Julie de Almeida, to

determine status of discovery. At that time full discovery had not been received from

the government, but was expected within a week.       As of this writing Ms. Almeida has

not received the expected remainder of discovery.        After receipt of the anticipated

discovery Ms. Almeida estimates another 2-3 weeks to process the material into a usable

format for defense counsel.         Once the discovery has been formatted it will be

distributed to defense counsel.

       As of this writing counsel for remaining defendants do not possess a complete set

of discovery.   However, defense counsel does know that thousands of hours of recorded

audio, many thousands of pages of messaging, videos, embedded agents, paid

informants and much more – are expected and will take months to review and distill to

detect probable legal issues and prepare for trial.         Remaining defense counsel

discussed timing and all agreed to request a six month continuance of the trial date to be

able to effectively prepare for trial.

       Your defendant Brandon Caserta has signed a speedy trial waiver.

       Counsel has consulted the attorneys for defendants Fox, Croft, Franks and

Harris. All agree to the requested continuance.
  Case 1:20-cr-00183-RJJ ECF No. 145, PageID.764 Filed 01/27/21 Page 4 of 4




      Counsel, Scott Graham, has consulted A.U.S.A Hake who does not oppose this

request as long as all remaining defendants concur.

      Wherefore, Defendant requests this Court consider an ends of justice

continuance, designate this case complex and schedule out 5 months for rule 12 filings

and 6 months for jury trial pursuant to 18 USC 3161(h)(7)(B)(ii) & 18 USC

3161(h)(7)(B)(iv).

                                                      Respectfully Submitted,

                                                      HILLS AT LAW, P.C.


Dated: January 27, 2021                                  /s/Michael D. Hills
                                                      Attorney for Defendant

                                                      BUSINESS ADDRESS:
                                                      425 South Westnedge Ave
                                                      Kalamazoo, MI 49007
                                                      269-373-5430
                                                      mhills@hillslawoffice.com
